Citation Nr: 0819010	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to an initial rating in excess of 30 percent 
for PTSD.



REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
January 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that, in pertinent part, denied the veteran's claim for 
service connection for bilateral hearing and granted his 
claim for service connection for PTSD that was assigned an 
initial 10 percent rating.  In a June 2006 rating decision, 
the RO awarded a 30 percent disability evaluation for the 
veteran's service-connected PTSD and, in an April 2007 
determination, the RO awarded service connection and a non-
compensable disability evaluation for left ear hearing loss. 
Thus, the Board is of the opinion that the issues as set 
forth on the title page most accurately represent the current 
status of the veteran's claims.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C., in October 2007 but, in a 
September 2007 signed statement, said that he would be unable 
to attend the hearing, and did not request that the hearing 
be rescheduled.  As such, the Board believes all due process 
requirements were met with regard to his hearing request.

As well, the veteran's June 2006 written statement reflects 
his request to appeal the initial 10 percent rating assigned 
to his service-connected tinnitus in the January 2004 rating 
decision on appeal.  However, as noted in the RO's June 2007 
letter, the veteran's notice of disagreement with the 2004 
rating decision was received after the expiration of his 
appellate rights. If the veteran wishes to raise a new claim 
for an increased rating for his service-connected tinnitus, 
either he or his service representative should contact the RO 
and do so.

In January 2008, the Board remanded the veteran's case to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. 

The veteran's claim for entitlement to service connection for 
right ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via AMC.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
manifested by subjective complaints of nightmares and chronic 
sleep difficulty, irritability and easy loss of temper, 
hypervigilance, and mild depressive periods, that appeared to 
cause little more than mild to moderate impairment on his 
level of functioning, without clinical findings of panic 
attacks, impaired memory and judgment, and difficulty 
establishing and maintaining work and social relationships, 
essentially reflective of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal). 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.27, 4.124a, 4.125, 4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
June 2006 and June 2007 letters, the RO provided the veteran 
with notice consistent with the Court's holding in Dingess.  
Furthermore, as the appellant's claim for an increased rating 
for PTSD is being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a September 2003 letter, issued prior to the January 2004 
rating decision, and in a June 2007 letter, the RO informed 
the appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Here, the Board notes that, in 
February 2008, the veteran provided a signed medical release 
and requested that VA obtain records from the VA outpatient 
clinic in Corpus Christi, Texas, for treatment for his 
hearing disorder and PTSD since 2004.  However, the Board 
notes that VA outpatient records, dated from October 2003 to 
March 2007, are in the claims folder, and include records 
from that medical facility.  As well, the veteran was 
afforded VA examinations in December 2003 and March 2006.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The record reflects that in a January 2004 rating decision, 
the RO granted service connection for PTSD.  The RO awarded 
an initial 10 percent disability rating for the veteran's 
PTSD.  This was subsequently raised to a 30 percent rating 
for the entire appeal period.

VA and non-VA medical records, dated from July 2003 to March 
2007, are associated with the claims file.

Private psychiatric treatment records from J.E.P., M.D., 
dated during October and November 2003, indicate that the 
veteran felt overwhelmed and had a short temper.  He had 
sleep difficulty and his Vietnam experience was noted.  On 
examination, the veteran's affect was restricted, his speech, 
thought content, concentration, and impulse control were 
normal, his mood was dysphoric, and his judgment and memory 
were intact.  He was fully oriented, well groomed, and 
cooperative.  There were no suicidal or homicidal ideations.  
The Axis I diagnoses were mild PTSD and depression, not 
otherwise specified, and a score of 55 was assigned on the 
Global Assessment of Functioning (GAF) scale.  Treatment 
involved prescribed medications.  When seen in November 2003, 
it was noted that the veteran was under a lot of stress 
recently in his job.  He had combat-related nightmares and 
sleep difficulty.  

According to a December 2003 VA psychiatric examination 
report, the veteran, who was 55 years old, complained of 
nightmares and sleep difficulty and felt hypervigilant when 
he awoke at night.  He was impatient with his family and 
easily lost his temper.  He previously slapped his wife but 
was not more physically violent and did not do that 
currently.  He sometimes preferred to be alone than got out 
to dinner with his family.  He described his nightmares as 
moderate and his other PTSD symptoms as mild.  

Further, the veteran worked as a middle school principal and 
had no significant periods of unemployment.  He was married 
for 35 years and had three adult daughters and a grandchild; 
two daughters and the grandchild lived at home.  He said his 
wife felt he had a bad temper and was dictatorial.  He 
believed his temper was a problem but they presently lived 
together and there was no physical abuse.  He believed he had 
a good relationship with his daughters but he sometimes lost 
his temper with them, too.  The veteran had many friends and 
knew people as he grew up in the area and played football.  
He had no difficulty getting along with any of his friends or 
performing the socializing required of a principal.  He 
played golf at least weekly, enjoyed carpentry and movies 
including war movies, followed war news closely, and 
exercised daily.  

Also, the veteran said he started at the Vet Center in July 
2003 and had several sessions with a counselor there.  He was 
referred to a private psychiatrist for medication assessment 
and tried several psychiatric medications but had sexual side 
effects and did not fill them because of the side effects.  
He currently did not take prescribed medication.  He has no 
history of suicide attempts.  The VA examiner noted that the 
veteran had no employment impairment, good responsibility for 
self-care, good family role functioning, good physical 
health, and participated actively in recreational and leisure 
pursuits.  

The diagnosis was PTSD and a GAF score of 70 to 71 was 
assigned.  The VA psychiatrist said that the veteran had a 
good work history without loss of time from work due to PTSD 
and appeared to have mild psychosocial impairment due to 
irritability and easy loss of temper, but retained good 
friendships.  The veteran was able to watch movies about 
wars, socialized without difficulty, enjoyed working out, and 
playing golf with friends.  In sum, the veteran reported 
irritability, easy loss of temper, and hypervigilance that 
was combat-related.

According to a December 2003 Vet Center treatment report, the 
veteran received counseling since September 2003.  His 
symtoms included guilt, social isolation, anxiety, intrusive 
memories, hypervigilance, recurrent nightmares, flashbacks, 
severe sleep disturbance and startle response, poor 
concentration and crowd avoidance.  The veteran felt helpless 
and hopeless.  He had combat-related sleep difficulties and 
intrusive thoughts.  He was unable to relax and did not trust 
his environment.  The media attention to the war in Iraq was 
a constant reminder of his intrusive past.  A private 
psychiatrist treated the veteran with prescribed psychotropic 
medications.  A GAF score of 55 was assigned that the 
counselor said implied substantial emotional distress in his 
daily life.  The counselor said the veteran felt extreme 
guilt about combat-related events and experienced survivor 
guilt.

In a December 2003 signed statement, the veteran's wife said 
war movies caused him to become very emotional and they tried 
to avoid seeing them too frequently.  She said he was 
paranoid in crowds, distrustful and defensive, and had 
combat-related nightmares.

During 2004, the veteran was seen in the VA outpatient mental 
health clinic.  According to a June 2004 initial evaluation 
note prepared by a psychologist, the veteran reported having 
headaches, nightmares and sleep difficulty, and a slight case 
of depression.  It was noted that he was treated at the Vet 
Center for the past year and saw a private psychiatrist 
approximately five times for medication management a year 
earlier and then stopped taking the psychotropic medication 
due to the "side effects".  He gave a past history of 
suicide attempts and said he used to drink heavily and hit 
his wife.  He was married once to his current wife for more 
than 35 years and described the relationship as very stable 
and satisfactory.  The veteran indicated that they separated 
five times for periods of a year or more when he was drinking 
heavily and did not come home.  They obtained counseling.  He 
had three children and felt close to all his daughters.  He 
socialized with his family and at work and enjoyed playing 
golf with friends, exercising, and carpentry work.  

At that time, the veteran's speech was coherent and he denied 
psychotic symtoms and none were noted.  His memory was intact 
and his affect mildly constricted; he smiled toward the end 
of the session.  His mood was anxious.  The Axis I diagnosis 
was a need to rule out PTSD and a GAF score of 70 was 
assigned.  

A few days later, still in June 2004, the veteran saw a 
psychiatrist in the VA mental health clinic who reported that 
he was alert, oriented, organized, cooperative, moderately 
depressed, and well-oriented.  The veteran was not psychotic 
and denied suicidal and homicidal thoughts.  The clinical 
impression was PTSD and depression and prescribed medication 
was given to him.  

In October 2004, the veteran complained of flashbacks and 
depression.  An October 2004 VA medical record reveals that 
the veteran was seen by a psychiatrist in the outpatient 
mental health clinic.  It was noted that the veteran did not 
take recommended prescribed medications after he reviewed the 
side effects.  He said he did not sleep well and had combat-
related nightmares.  He felt depressed and somewhat 
irritable.  He did not want to try psychiatric medication at 
present but would be willing to try something to help him 
sleep better. On examination, the vetran was alert and calm, 
and oriented, with a sad affect, good association, no 
psychosis and not suicidal.  The clinical impression was PTSD 
and dysthymia.  A GAF score of 60 was assigned.  The veteran 
was given prescribed sleep medication.  

VA medical records dated in May and November 2005 show that a 
screen for depression was normal.

In March 2006, the veteran underwent VA psychological 
examination for his service-connected PTSD.  According to the 
examination report, the veteran complained of daily 
nightmares and a sense of restlessness that compelled him to 
various actions to discharge tension.  He felt like an 
"addict" daily in that he needed his "fix" of Vietnam 
movies where he relieved his history, repaired mistakes, and 
otherwise tried to achieve a sense of mastery over his 
unsettled emotions.  It was noted that the severity of the 
veteran's symtoms ranged from mild to severe but he was very 
achievement-oriented and intelligent and used his motivation 
to learn various coping techniques that served him well over 
the years.  The veteran had monthly counseling sessions with 
frequent interruptions due to work demands from December 2003 
to March 2005 and saw a psychiatrist at the VA outpatient 
clinic in Corpus Christi who prescribed an anti-depressant.  
But the veteran could not tolerate the adverse side effects 
and realized no benefit.  He was not on psychiatric 
medications for many months.  

It was also noted that, in December 2004, the veteran retired 
as a middle school principal and was currently self-employed 
as the owner of an insurance agency.  His daughter and two 
agents worked for him.  He had a group of approximately five 
to eight men with whom he grew up and played sports, went to 
college with, and raised families.  The men all found their 
way back to their birth places and banded together with a 
sense of tribal pride and affiliation.  They golfed together, 
supported one another emotionally, and otherwise shared their 
lives.  The veteran said he did not use drugs and did not 
abuse alcohol.  

The VA examiner reported that the veteran had fluent and 
articulate speech, used language very effectively to express 
himself, and had no problem with comprehension.  The Axis I 
diagnosis was chronic PTSD.  Chronic marital stress was 
noted.  A GAF score of 75 was noted and the examiner said the 
veteran's symtoms ranged from mild to moderate.  The VA 
examiner further stated that the veteran was very adaptive 
and resilient, and coped well with emotions and symtoms that 
might have overwhelmed a lesser person.  Noting the 
previously assigned 10 percent rating, from which the veteran 
appealed, the VA examiner said that this rating may be a 
slight underestimate of severity of incapacity secondary to 
PTSD, as the main cost to the veteran was in terms of damage 
done to his intimate relationship with his wife, rather than 
to more easily measured social and occupational consequences.

As noted above, in the June 2006 rating, the RO granted a 30 
percent disability evaluation for the veteran's PTSD, 
effective from August 2003.

The VA outpatient records dated through March 2007 are not 
referable to treatment for the veteran's PTSD. 

In an April 2007 written statement, the veteran said that, 
due to his PTSD, he was able to spend less than three hours a 
day (at work, apparently) because he could no stand to be 
"enclosed" in the office.  He became irritable and nervous 
when dealing with clients.  His productivity was greatly 
diminished and he had to hire an office manager who made 
virtually all management decisions regarding his office and 
business.  He had difficulty recalling what he needed to do, 
made lists, and then lost them.  The veteran said he had to 
refer to a policy manual for reference on matters regarding 
the insurance business that he formerly could quote without 
difficulty.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings).  See also, 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's service-connected PTSD is currently assigned a 
30 percent evaluation under 38 C.F.R. § 4.124a, DC 9411.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2007).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)).  A GAF score of 51 to 60 moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  Id.  A GAF score of 61 to 70 denotes some mild 
symtoms or some difficulty in social or occupational 
functioning.  A GAF score of 71 to 80 denotes symtoms, if 
present, that are transient and expectable reactions to 
psychosocial strssors with no more than slight impairment in 
social and occupational functioning.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health- illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.

After reviewing the objective medical evidence of record and 
the relevant rating criteria, the Board is of the opinion 
that a rating in excess of 30 percent is not warranted for 
the veteran's service-connected PTSD.  The Board concludes 
that the veteran's disability picture attributable to the 
service-connected PTSD most nearly approximates the 
manifestations for the currently assigned 30 percent 
evaluation.

The probative medical record contains VA and non-VA 
outpatient treatment records that date from 2003 to 2007, and 
the 2003 and 2006 VA examination reports.  Collectively, this 
evidence demonstrates that the veteran experiences some sleep 
difficulty, irritability, and hypervigilance, but told the VA 
examiners that he is close to his family and has some 
friends.  He is unable to sleep well due to insomnia.  He has 
a mildly depressed mood, but does not presently participate 
in mental health treatment or take prescribed medication for 
his symtoms.  He worked full time as a middle school 
principal and, more recently, as the owner of an insurance 
agency.

For the most part, the veteran is generally functioning 
independently, appropriately, and effectively.  He exhibits 
some mild depression.  However, his speech is consistently 
described as fluent and not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
is not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name, despite his claims of memory problems 
in his April 2007 statement.  In general, his judgment and 
insight are noted to be good.  He does not have problems 
involving routine behavior, self-care, or conversation, nor 
did he neglect his personal appearance or hygiene, and was 
described as well-groomed in October 2003 by Dr. P. the, 
private psychiatrist.  The records further document that the 
veteran is oriented, rather than disoriented, and organized, 
adaptive, and resilient.  He has no obsessional rituals.

GAF scores ranging from 60 to 75, indicative of moderate to 
slight impairment, were assigned by the VA psychiatrists and 
psychologists in December 2003, June and October 2004, and in 
March 2006, although a GAF score of 55 was assigned by Dr. P. 
in October 2003, indicative of more serious impairment.  GAF 
scores, however, are not controlling, but must be accounted 
for as they represent the assessment of trained medical 
observers.  Nevertheless, the assigned GAF scores would not 
support a conclusion that a higher evaluation is warranted, 
given that the Dr. P. and the VA examiners reported the 
veteran's normal speech, and that he was organized, oriented, 
without any compulsive behaviors or memory loss, and had only 
mild to moderate impairment, according to the December 2003 
and March 2006 VA examiners.  

In sum, the veteran's symptoms do not more closely 
approximate the criteria required for an initial 50 percent 
rating.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  In 
addition, records indicate the veteran was still employed 
during this period and, in fact, told the March 2006 VA 
examiner, that he operated his own insurance agency.  The 
Board notes that in his April 2007 written statement, the 
veteran reported that his PTSD caused difficulty working in 
an enclosed office, interacting with clients and recalling 
insurance information, however there is no objective evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  

Consequently, while the veteran's PTSD disability may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 30 
schedular rating under 38 C.F.R. § 4.71a, DC 9411, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

The veteran seeks service connection for right ear hearing 
loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  In March 2007, a VA audiologist at the Frank 
M. Tejeda Outpatient Clinic, San Antonio, Texas, reported 
puretone thresholds in decibels in the veteran's right ear 
were 20, 25, 15, 30, and 35 at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  Such findings do not meet the 
criteria set forth above for service connection.

However, in a January 2008 signed statement, the veteran said 
that in June or July 2007, his VA clinic physician referred 
him to the Naval Station Hospital in Corpus Christi, Texas, 
for a hearing evaluation.  He said that, as a result of that 
evaluation two large-type hearing aides were recommended but 
were ineffective.  The veteran also provided a signed medical 
release and requested that VA obtain records from the VA 
outpatient clinic in Corpus Christi, indicating treatment for 
hearing and PTSD since 2004.  As noted above, VA medical 
records dated through March 2007 are in the claims file.  But 
see Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all 
audiological and other medical records 
regarding the veteran's treatment at 
the Naval Station Hospital in Corpus 
Christi, Texas, for the period from 
January 2007 to the present, and from 
the VA outpatient Corpus Christi, for 
the period from March 2007 to the 
present.  If any records are 
unavailable a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
notified in writing.

2.	Thereafter, the RO/AMC should undertake 
any additional development so indicated 
by the record and then readjudicate the 
veteran's claim for service connection 
for right ear hearing loss.  If 
additional examination is indicated, it 
should be scheduled in accordance with 
applicable procedures.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the last 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take n action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


